Citation Nr: 1212788	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  07-22 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of all four extremities, to include as a result of exposure to herbicides.

2.  Entitlement to an evaluation in excess of 30 percent disabling for posttraumatic stress disorder (PTSD), for the period prior to March 7, 2007.

3.  Entitlement to an effective date earlier than March 7, 2007, for the grant of a total disability evaluation based on individual unemployability (TDIU).

4.  Entitlement to an evaluation in excess of 70 percent disabling for PTSD.

5.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to April 1969, including combat service in the Republic of Vietnam, and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO).

In December 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

In a RO rating decision, dated in June 2005, the Veteran was granted service connection for PTSD and was assigned an evaluation of 30 percent disabling, effective September 20, 2004.  The Veteran subsequently perfected an appeal regarding the initial evaluation assigned.  In a RO rating decision, dated in March 2010, the Veteran was granted an evaluation of 70 percent disabling for PTSD, effective July 21, 2009.  The Veteran stated in May 2010 that he disagreed with the effective date assigned for the evaluation of 70 percent disabling for PTSD.  As the increase in the evaluation for the Veteran's PTSD did not represent the maximum rating available for the condition, the Veteran's claim for a higher initial evaluation remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Board notes that as the initial evaluation remained in appellate status the Veteran's claim was more appropriately characterized as a staged rating as entitlement to an initial evaluation in excess of 30 percent disabling, for the period prior to July 21, 2009, and in excess of 70 percent disabling, for the period beginning July 21, 2009, for PTSD.  See Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007).

As discussed further below, the Veteran stated in February 2011 that he wished to withdraw his appeal of entitlement to an evaluation in excess of 70 percent disabling for PTSD.  As such the Veteran clearly limited his appeal and consideration will not be given to an evaluation in excess of 70 percent disabling for PTSD.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a RO rating decision, dated in April 2011, the Veteran was granted a 70 percent evaluation for PTSD, effective March 7, 2007.  Based upon this history of the case, as the Veteran has withdrawn consideration of an evaluation in excess of 70 percent and has been granted entitlement to an evaluation of 70 percent, effective March 7, 2007, the issue currently before the Board is most appropriately characterized as entitlement to an initial evaluation in excess of 30 percent disabling for PTSD, for the period prior to March 7, 2007.  

In an April 2011 RO rating decision, the Veteran was granted entitlement to service connection for residual acneiform scarring of face, neck, chest, and back from acne and chloracne associated with herbicide exposure.  As this represents a complete grant of the Veteran's appeal for entitlement to service connection for acne, to include as due to exposure to herbicides, this issue is no longer on appeal.

The Board notes that the Veteran filed a notice of disagreement with respect to a claim for entitlement to a 10 percent disabling evaluation for hypertension, effective April 29, 1988, the date after discharge from active duty, based on a clear and unmistakable error contained in the rating decision dated in December 1998.  The RO subsequently issued a statement of the case regarding this issue in July 2005.  The Veteran did not file a substantive appeal regarding this issue and, therefore, the issue of entitlement to a 10 percent disabling evaluation for hypertension effective April 29, 1988, the date after discharge from active duty, based on a clear and unmistakable error contained in the rating decision dated in December 1998 is not before the Board for appellate review.


FINDINGS OF FACT

1.  Peripheral neuropathies of the bilateral upper and lower extremities were not manifested in service or in the first year following the Veteran's service in Vietnam; peripheral neuropathies of the upper and lower extremities are not related to service.

2.  Prior to March 7, 2007, the Veteran's PTSD manifested symptoms of memory and concentration problems, emotional numbing, depression, problems with anger, relationship problems, dreams and thoughts about combat, sleep impairment, nightmares, intrusive thoughts, thoughts of suicide, racing thoughts, irritability, avoidance, and intense psychological distress from cues of the event and physicological reaction from cues that resemble the event, exaggerated startle response, difficulty in adapting to stressful circumstances, and unprovoked irritability.  The GAF scores of record included scores of 45 and 50 and were predominantly in between 51 and 60

3.  It was not factually ascertainable prior to March 7, 2007, that the Veteran satisfied the criteria for assignment of a TDIU.

4.  In February 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of the issues of entitlement to an evaluation in excess of 70 percent disabling for PTSD and entitlement to service connection for bipolar disorder was requested.


CONCLUSIONS OF LAW

1.  Bilateral upper and lower extremity peripheral neuropathy was not incurred in or aggravated by service, including as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.309(e) (2011).

2.  The criteria for a rating of 70 percent disabling for PTSD, for the period prior to March 7, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

3.  An effective date earlier than March 7, 2007, for the award of a TDIU, is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2007).

4.  The criteria for withdrawal of a Substantive Appeal in regard to the issues of entitlement to an evaluation in excess of 70 percent disabling for PTSD and entitlement to service connection for bipolar disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, in regard to the claim of entitlement to service connection for peripheral neuropathy of all four extremities, to include as a result of exposure to herbicides, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in September 2004 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

Here, in regard to the Veteran's claim of entitlement to an effective date prior to March 7, 2007, for the award of TDIU, the Veteran is challenging the effective date assigned following the grants of TDIU.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, with regard to this claim, VA's duty to notify has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded relevant VA medical examinations in February 2005 and March 2011.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to (I) fully explain the issues and (II) suggest the submission of evidence that may have been overlooked.  At the December 2011 Board hearing, the Veterans Law Judge posed relevant questions, discussed the evidence of record and sought to identify pertinent evidence that was not of record.  In so doing, the Veterans Law Judge informed the Veteran and his representative of the issues on appeal, the basis of the prior determinations and the elements of the claims that were lacking.  A review of the record also reveals no assertion, by the Veteran or his representative, that VA or the Veterans Law Judge failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony, oral presentation and the questions posed, which focused on the evidence and elements necessary to substantiate the claims.  As such, the Veterans Law Judge complied with the duties set forth in Bryant and that the Board can adjudicate the claims based on the current record.  

In any event, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions governing hearings before the AOJ do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).

In regard to the Veteran's claim of entitlement to an evaluation in excess of 30 percent disabling for PTSD, for the period prior to March 7, 2007, the Board is granting entitlement to an evaluation of 70 percent disabling.  As the Veteran has limited his appeal to an evaluation of 70 percent disabling, as discussed above, this grant represents a full grant of the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed with regard to the claim of entitlement to an evaluation in excess of 30 percent disabling for PTSD, for the period prior to March 7, 2007.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, there are statutory presumptions and VA regulations implementing them, that are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  In the case of a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne or other acneform disease consistent with chloracne if manifest to a degree of 10 percent within one year of date of last exposure, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA's General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of Vietnam.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961 and ending on May 7, 1975 in the case of a Veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.  Additionally, the Board notes, as established in a recent Court opinion, that in order to be entitled to presumptive service connection for certain diseases associated with herbicide exposure, it must be established that the Veteran actually served in-country.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upheld VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for peripheral neuropathy of all four extremities, to include as a result of exposure to herbicides in service.  The Veteran contends that he first experienced numbness when he returned from Vietnam and was assigned guard duty at Mare Island Naval Shipyard.

Service treatment records do not reveal any complaint, diagnosis, or treatment for any neurological condition.

In January 1987 the Veteran reported that he occasionally had a problem with shaking of his hands and arms when he was trying to do something requiring fine motor control or holding a hot drink.  He indicated that he was frequently able to overcome this problem by taking a deep breath, stretching, and relaxing.  He noted that the problem was particular troublesome when he was trying to write.  He noted that occasionally he had muscular twitches.  The Veteran reported that he drank three to four cups of coffee a day, did not consume soft drinks, was on no medications, and rarely smoked.  

In April 2004 the Veteran's motor function was "s/s" in the upper and lower extremities, bilaterally.  The deep tendon reflexes were 2+ bilaterally in the upper and lower extremities.  The Veteran had normal finger-nose and heel-shin testing.  He had a normal gait and sensation was intact to light touch.  The Veteran had numbness of the feet.

In April 2004 the Veteran complained of tingling, numbness, and some pain in arms, and numbness in the feet.  There was no weakness, paresthesias in the arms and feet.

In June 2004 the Veteran complained of numbness in both of his feet.  The Veteran reported that he first noticed decreased sensation 1 to 1.5 months prior in the region of the ball of the left foot.  The loss of sensation/numbness progressed to involve the ball of his right foot as well.  The numbness seemed to affect his toes bilaterally, but he denied that his ankles or legs felt numb.  He had occasional pinprick/tingling sensation in the balls of the feet bilaterally and recently had burning pain at night in the same distribution.  He noticed that he had difficulty straightening out his toes completely.  He reported one episode of bilateral hand tingling approximately six months prior to the exam that resolved over several minutes and had not returned.

Objective examination revealed normal muscle tone and bulk of arms and legs, however the intrinsic muscles of the feet were noted to be atrophied bilaterally with left greater than right atrophy.  There were no fasciculations or involuntary movements.  Strength was 5/5 in all muscle groups in the limbs and feet.  Rapid alternating movement was performed normally with arms and fingers.  Finger-nose-finger and heel-shin testing were not ataxic.  The Veteran was able to perform deep knee bend without assistance, rise from a chair normally, and walk on heels and toes normally.  The casual gait and heel-toe walking were normal.  There was no tremor at rest in the arms or legs.

Deep tendon reflexes of the right and left biceps were trace/trace, triceps were trace/trace, brachioradialis were trace/trace, patellar were 0/0, and Achilles were 0/0.  Plantar responses were down-going bilaterally.

Sensory examination was normal to light touch, superficial pain (pin), temperature, vibration, and proprioception in the upper extremities bilaterally.  There was decreased sensation to vibration in bilateral lower extremities left greater than right, worse at the toes and ankles, normal at the knee.  Sensation to pin was equal bilaterally in the lower extremities, with no level of changing sensation identified as pin moves proximally.  The rhomberg test was negative.

The Veteran was noted to have the clinical picture of peripheral neuropathy; however, with minimal risk factors for peripheral neuropathy.  There was questionable family history of disabling foot pain.  It was likely that if all studies were negative for reversible causes, that the neuropathy may be of hereditary type.

Electromyography (EMG) in September 2004 revealed abnormal electrophysiologic examination, evidence of a mild to moderate, axonal greater than demyelinating, peripheral neuropathy without denervation on needle examination.  The Veteran denied risk factors for peripheral neuropathy, there was no evidence of a right carpal tunnel syndrome or a right ulnar neuropathy.

In October 2004 the Veteran was diagnosed with peripheral neuropathy.

In November 2004 the Veteran was noted to have a 1.5 to 2 year history of burning sensation in the balls of his feet and toes, and numbness.  He reported that his symptoms are about the same as they were in June.  He reported his episodes of bad pain are a little more frequent now, they happen about twice a day.  He denied any more episodes of tingling or numbness in his hands.  Shoulder shrug was performed with normal strength and was symmetric.  There was no sternomastoid weakness.  Motor strength was 5/5 throughout, tone was normal and symmetrical throughout, rapid alternating movements were performed normally, and casual gait was normal.  The rhomberg test was negative.  Reflexes were noted to be right and left biceps trace/trace, triceps trace/trace, brachioradialis trace/trace, patellar 0/0, and Achilles 0/0.  Plantar responses were absent bilaterally.  Sensory examination was normal in both upper extremities, with the exception of decreased pin prick on the back of the left hand.  Proprioception and temperature were normal in both lower extremities.  Pin prick was reduced in the toes and insteps of both feet.  Vibration was normal on the right lower extremity, and reduced in the left at the toes and ankle.  The Veteran was diagnosed with peripheral neuropathy.  

The Veteran reported increased pain in May 2005.  Baseline was reported as pins and needles and heat on the balls of the feet to toes.  Neurologic examination revealed motor strength of 5/5 in upper and lower extremities with reported big toe weakness.  The Veteran was able to toe and heel walk and toe run.  It was noted that the tandem was inaccurate.  There was normal tone no cogwheeling and rapid alternating movements were "ok."  Reflexes were symmetric and grossly depressed throughout, essentially trace at best at knees only, toes down.  Sensory function was decreased above the ankle, posterior calf left greater than right.  Vibration sensation was 50 percent at elbows, hands, knees and ankles, and nearly absent at the toes, worse on left, position was acutely accurate.  The rhomberg test was negative.  The Veteran was diagnosed with axonal peripheral neuropathy with tolerable sensory complaints and reports of gait disturbance.  The examination was inconsistent with sensory testing and suggestive not of stocking peripheral neuropathy but mononeuropathy multiplex.  

In August 2005 the Veteran complained about peripheral neuropathy.

In November 2006 the Veteran was diagnosed with predominantly sensory neuropathy of undetermined etiology.  

In September 2007 the Veteran was diagnosed with idiopathic peripheral neuropathy.  It was reported that the Veteran was seen by a neurologist in November 2006 and examination showed decreased light touch over the balls of the Veteran's feet.  The Veteran was diagnosed with sensory neuropathy of undetermined etiology.  

In another treatment note, dated in September 2007, the Veteran was again diagnosed with idiopathic peripheral neuropathy.  Deep tendon reflexes were not elicited in the toes.

In January 2008 it was reported that the Veteran had peripheral neuropathy.  The Veteran indicated that he believed that it was related to exposure to herbicides.  The Veteran reported that he believes that he had some numbness and tingling to his feet within the first year after his return from Vietnam but that he did not report this as he was still in the service and the sensation was mild.  After physical testing the Veteran was diagnosed with peripheral neuropathy to feet possibly consistent with his Agent Orange exposure.

In January 2009 the Veteran was diagnosed with peripheral neuropathy of the feet possibly consistent with his Agent Orange exposure.  

In February 2010 Veteran denied weakness in the right arm and denied any numbness or tingling.  The Veteran was noted to have peripheral neuropathy predominantly in the feet.  The Veteran reported numbness worsened and related it feels like he has very thick skin on his feet.  He denied pain, burning, or tingling.  

The Veteran was afforded a VA Compensation and Pension (C&P) peripheral nerves examination in March 2011.  It was noted that the Veteran's peripheral neuropathy was reported to have begun in 1968 and that it was chronic and gradual.  The Veteran indicated that when he returned from Vietnam he had parathesias in his feet while standing Guard duty at Mare Island, Vallejo, California.  He attributed this to his prolonged standing.  He worked as a car salesman from 1971 to 1986 and had always had numbness and tingling in his feet.  He was a field insurance salesman from 1986 to 2007 and continued to have the numbness and tingling in his feet.  The Veteran was noted to have had Agent Orange examinations in 1987 and 2008.  The examiner in 2008 was noted to report that the peripheral neuropathy and acneform scarring were related to Agent Orange exposure.  After review of the claims file and physical examination the Veteran was diagnosed with bilateral chronic peripheral neuropathy of the lower extremities.  It was noted that the Veteran's upper extremities were normal.  The examiner rendered the opinion that it is unlikely that the Veteran's current peripheral neuropathy was related to Agent Orange exposure while in Vietnam.  The rationale provided was that the Veteran has chronic progressive peripheral neuropathy and that this does not meet the VA criteria for Agent Orange caused neuropathy which is a peripheral neuropathy that is temporary.  

The Board finds that entitlement to service connection for peripheral neuropathy is not warranted.  Although the Veteran had service in the Republic of Vietnam during the Vietnam Era and is, therefore, presumed to have been exposed to herbicides, peripheral neuropathy is not a disorder for which service connection is warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  However, the Board notes that this does not preclude the Veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The service treatment records do not reveal any complaint, diagnosis, or treatment for any neurological disorder.  The Veteran has competently reported that he has had numbness in his feet since service and that he did not seek treatment in service because he associated the symptoms with his long periods of guard duty.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, although the Veteran contends that he has had the symptoms since service, he was not treated for or diagnosed with any peripheral neuropathy until many years after service.  This is significant evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The post service treatment records reveal a diagnosis of peripheral neuropathy.  In January 2008 and January 2009 VA treatment notes it was indicated that the Veteran was diagnosed with peripheral neuropathy of the feet possibly consistent with his Agent Orange exposure.  The Board notes that the word "possibly" is entirely speculative and does not create an adequate nexus for the purposes of establishing service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the Veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicated that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).

After examination in March 2011, the examiner diagnosed the Veteran with bilateral lower extremity peripheral neuropathy and found that the Veteran did not have any evidence of any upper extremity peripheral neuropathy.  The examiner rendered the opinion that the Veteran's lower extremity peripheral neuropathy was unlikely related to the Veteran's active service.  The rationale provided was that the Veteran has chronic progressive peripheral neuropathy and that this does not meet the VA criteria for Agent Orange caused neuropathy which is a peripheral neuropathy that is temporary.  

In addition, there is no evidence of record, other than the Veteran's reports that his symptoms have persisted since his return from Vietnam, that any diagnosed peripheral neuropathy may be related to the Veteran's active service.

As the preponderance of the evidence is against a finding that any upper extremity peripheral neuropathy may be related to active service and as the preponderance of the evidence is against a finding that the Veteran's lower extremity peripheral neuropathy is related to active service, entitlement to service connection for peripheral neuropathy is denied.

III.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Under that diagnostic code a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  A 50 percent rating is assigned when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, the evidence of record contains a GAF score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)). 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV").

In April 2004 the Veteran has his first visit with VA.  The Veteran reported problems with depression with crying spells, waking up in the early morning and eating too much.  He had gained 20 pounds in the past year.  He reported memory and concentration problems which were interfering with his insurance work.  He reported marital problems with little time together and now thinking about separating.  He was tired looking and tearful at one point talking about the death of his buddies.  The Veteran had some symptoms of PTSD with emotional numbing, depression, problems with anger, relationships, dreams and thoughts about combat situations.  He had a history of manic depression in his family.  

In April 2004 the Veteran reported problems being able to concentrate or remember interfering with his work.  He was not always sleeping, waking up in the early morning and staying awake.  The Veteran did not take an antidepressant.  He indicated that his mind went "90 miles an hour" much of the time.  The Veteran reported that he had a hyper sex drive in his 40's but having very little at the time of the treatment note.  

In April 2004 the Veteran was noted to have crying spells, weight loss with loss of appetite, memory and concentration problems, and sleep problems with waking up in the early morning unable to go back to sleep.  He reported marital problems.  He had suicidal thoughts at times but denied suicidal ideation or intent at the time of treatment.  The Veteran was oriented times three, cooperative and reasonable, grooming was appropriate, speech was of normal rate and rhythm, language was intact, affect was congruent to mood, mood was depressed, there were no perceptual disturbances, thought process and association was normal and coherent, and thought content was not unusual.  His insight was good and recent memory was impaired.  The Veteran's fund of knowledge was above average, mental status was depressed, and the Veteran was noted to be very intelligent.  The Veteran was diagnosed with major depression and PTSD and assigned a GAF score of 45.

In another treatment note, dated in April 2004, the Veteran was noted to continue to have some sleep problems.  He reported that his wife thought he was calmer.  The Veteran had memory and concentration problems that were affecting his work.  The Veteran was noted to look a little better rested.  He was fairly emotionally numb with a lack of closeness in his life.  

In April 2004 the Veteran was diagnosed with PTSD and probable bipolar II.  He had racing thoughts.  The Veteran had episodes of severe problems sleeping.  He complained of difficulty concentrating.  He was cooperative and had no bizarre features.  There was episodic racing of thoughts.  There were no loose associations or flight of ideas.  There were no delusions or hallucinations.  The Veteran denied suicidal/homicidal ideation.  His affect was moderately depressed.  His sensorium was clear and oriented.  The Veteran's insight and judgment were average.  

In May 2004 the Veteran was assigned a GAF score of 50.

In July 2004 the Veteran reported nightmares and memories of combat experience.  The Veteran had a history of problems with depression, with low energy, crying spells, and memory and concentration problems with suicidal feelings.  He had nightmares, intrusive thoughts, emotional numbing, problems with anger, and an episode of becoming extremely angry in Vietnam.  The Veteran was diagnosed with bipolar-mixed and PTSD.  He was assigned a GAF score of 55.

The Veteran received consistent mental health treatment between July 2004 and November 2004 from a social worker.

In November 2004 the Veteran was reported to be cooperative, with no bizarre features, very little racing thoughts, no loose associations or flight of ideas, and no delusions or hallucinations.  He denied suicidal and homicidal ideation.  His affect continued to improve and there was no further irritability.  The Veteran's sensorium was clear and oriented, insight was average, and his judgment was average.  The Veteran was diagnosed with bipolar much more stable.

The Veteran was afforded a VA C&P psychiatric examination in February 2005.  The Veteran was neat and clean in appearance.  He was somewhat overweight.  He was aware of current events and followed them.  He was 8/8 of recent past presidents.  He repeated 4/4 items immediately and one of four after five minutes with two further with category hints.  He handled two proverbs and two pairs of similarities with abstract response.  There was no evidence of thought disorder or brain oragnicity.  He was very talkative and was eager to give details.  He obviously had good recall of information.  Established rapport readily.  The Veteran did not appear depressed readily.  The Veteran was diagnosed with PTSD, chronic; bipolar II disorder, currently mixed state; and alcohol dependence, currently in partial remission.  The Veteran was assigned a GAF of 58 based upon PTSD and 52 based upon additional problems of bipolar disorder.

In March 2005 the Veteran was noted to have trouble sleeping.  His mood was better and more stable.  He was cooperative, with no bizarre features, very little racing thoughts, no loose associations or flight of ideas, and no delusions or hallucinations.  The Veteran denied suicidal and homicidal ideation.  His affect was continued improved mood and there was no further irritability.  The Veteran's sensorium was clear and oriented, insight was average, and judgment was average.  The impression was bipolar more stable.

In April 2005 the Veteran's affect was blunted and mood was tired with irritable edge and minimizing the stress he was under.  The Veteran as going through natural anxiety; however, it was magnified by bipolar disorder and PTSD.  The Veteran denied being homicidal or suicidal.

In May 2005 the Veteran reported fleeting thoughts of suicide.

In June 2005 the Veteran was noted to have bipolar disorder and PTSD and to be experiencing an increase in PTSD symptoms triggered by recent stressors.  The Veteran had no suicidal ideation, but he had some violent ideation, but no intent.  The Veteran was working and had a good marital relationship.  The Veteran was diagnosed with PTSD and bipolar disorder.  

In August 2005 the Veteran was alert and attentive, oriented times three, and cooperative and reasonable.  His grooming was appropriate, speech was normal rate and rhythm, language was intact, mood was depressed, and affect was congruent to mood.  There was no perceptual disturbance, thought process and association was normal and coherent, thought content was not unusual, and there was no suicidal or violent ideation.  The Veteran had limited insight, good judgment, intact memory, and an above average fund of knowledge.  The Veteran was diagnosed with PTSD and bipolar disorder per history and assigned a GAF score of 60.

In September 2005, the Veteran was noted to have a history of racing thoughts, irritability, trouble concentrating, and a need for sleep.  The Veteran reported that in the past he had spent money impulsively and eventually had to declare bankruptcy.  He reported rapid thoughts, poor concentration, and that his mood will return to normal.  The Veteran denied any history of sustained depressive symptoms of two or more weeks.  It was indicated that he had periods of depression associated with divorces.  There were no psychotic symptoms and no serious thoughts of suicide/homicide or suicide or homicide attempts.  The Veteran reported recurrent and intrusive distressing memories and recurrent and intrusive distressing dreams.  He described these as acting or feeling as if the event were occurring.  He had intense psychological distress from cues of the event and physicological reaction from cues that resemble the event.  There was avoidance of thoughts and feelings and inability to recall important aspects of the traumatic event.  He had a feeling of detachment or estrangement from others.  The Veteran had difficulty falling or staying asleep, and irritability or outbursts of anger.  He had an exaggerated startle response and his mood was not depressed but stressed.  The Veteran's interests were normal, he had no guilt, and his energy was less than baseline.  The Veteran's appetite was good.  The Veteran had no suicidal or homicidal ideation and was noted to never have had psychosis.  The Veteran was diagnosed with PTSD, bipolar II, and alcohol abuse in partial remission, and was assigned a GAF score of 60.

In October 2005 the Veteran's mood was slightly hypomanic.  He had more trouble staying on task and was easily distracted.  The symptoms were noted not to affect his work.  The Veteran's sleep was acceptable.  He had only one nightmare in the prior few weeks and it was not related to Vietnam.  There were no intrusive thoughts.  There were occasional times of tearfulness related to a sad song.  The Veteran was noted to not be aggressive with anyone.  

In December 2005 the Veteran had target symptoms of irritability, ability to concentrate, abstinence/minimal use of alcohol, mood stability, and tearfulness.  The Veteran was noted to be prescribed valproate and lorazepam.  His mood was not depressed but stressed.  His sleep was usually good and he rarely needed lorazepam.  His interests were normal, he had no guilt, his energy was good, his concentration was good, and his appetite was good.  The Veteran was not suicidal or homicidal and never had a psychosis.  The Veteran was assessed with a history of bipolar II disorder.  He had more trouble with hypomania than depression and continued to use valproic acid.  The Veteran was diagnosed with PTSD, bipolar II, and alcohol abuse, overuse in partial remission, and was assigned a GAF score of 60.

In February 2006 the Veteran was noted to be diagnosed with PTSD, bipolar disorder, and alcohol abuse, overuse in partial remission.  The Veteran reported more hypomania than depression, PTSD related to combat in Vietnam, and intermittent overuse and past dependence on alcohol.  The target symptoms were irritability, ability to concentrate, abstinence/minimal use of alcohol, mood stability, and tearfulness.  The Veteran was noted to be prescribed valproate and lorazepam.

The Veteran was fully alert, extroverted and presented as "hale fellow, well met" which did not suggest hypomania.  His rate of speech/PMA was within normal limits and he was tracking well but rather as a defense against uncomfortable affect as he talks today of his episodes of crying.  He appeared euthymic and had no evidence of psychosis.  He denied suicidal and homicidal ideation.  The Veteran was assessed with very stable mood and no alcohol use.  He was functioning well.  The treatment provider suggested that his grief was likely a manifestation of his PTSD; however, the Veteran did not agree.  The Veteran was diagnosed with PTSD, bipolar II, and alcohol abuse, overuse in early remission, and assigned a GAF score of 60.

In June 2006 the Veteran was noted to be diagnosed with PTSD, bipolar disorder, and alcohol abuse, overuse in partial remission.  The Veteran reported more hypomania than depression, PTSD related to combat in Vietnam, and intermittent overuse and past dependence on alcohol.  The target symptoms were irritability, ability to concentrate, abstinence/minimal of alcohol, mood stability, and tearfulness.  The Veteran was noted to be prescribed valproate and lorazepam.  The Veteran reported that he had a massive panic attack when leaving after his prior appointment and that he would need a transfer to another location with less bothersome traffic.  The Veteran had no anxiety since and no trouble getting into town for this appointment.  The Veteran noticed that he was drinking more often since March 2006 but indicated that he had decided to cease drinking.  The Veteran's mood was stable, sleep was primarily good most of the time.  His interests were normal.  He had no suicidal or homicidal ideation.  He was fully alert, extroverted and presenting as cheerful but more defensive than hypomanic.  The rate of speech/PMA were within normal limits.  His thoughts were linear.  He was euthymic in appearance and reported such.  The Veteran reported a very stable mood.  He was diagnosed with PTSD, bipolar II, alcohol abuse, overuse in early remission.  He was assigned a GAF score of 60.  

In August 2006 the Veteran reported mood variability and intrusive memories of his military past.  He reported uncontrollable tearfulness, difficulty with sleep, difficulty getting up in the morning, and difficulty falling asleep.  He indicated that he may get as little as three hours of sleep, but most nights he was able to rest seven to eight hours and Lorazepam was helpful.  It was noted that Valproic acid was helpful for mood extremes.

The Veteran was alert, articulate, and oriented in all three spheres.  His mood was neither elated nor depressed.  His recent mood was reported as slightly down.  The Veteran denied having more than passing thoughts of suicide.  There were no suicide attempts and he readily contracts to not harm self.  He denied any thoughts of homicide or harm to others.  His thoughts were clear, coherent, and goal directed.  His speech was of normal pace.  The Veteran reported some difficulty keeping his focus if he does not schedule his daily routine.  He denied ever having hallucinations or specific flashbacks.  He did have nightmares.  He does have strong military memories, but denied them intruding on him.  The Veteran was diagnosed with PTSD, bipolar disorder, not otherwise specified, and alcohol abuse, and was assigned a GAF score of 65.

In October 2006 the Veteran was noted to be followed for mood instability compatable with bipolar II disorder, more trouble with hypomania than depression, and PTSD that was related to combat in Vietnam.  He was noted to have intermittent overuse and past dependence on alcohol.  The target symptoms were irritability, ability to concentrate, abstinence/minimal use of alcohol, mood stability, and tearfulness.  The Veteran was noted to be prescribed valproate and lorazepam.

The Veteran was noted to be generally stable while in treatment and to have had some anxiety when driving in busy metro traffic.  Had processed some grief issues.  He seemed to accept the need for his bipolar II and PTSD to be treated.   The Veteran was willing to monitor and limit his alcohol use.  His mood was essentially stable and with use of a CPAP machine his sleep was good.  The Veteran was diagnosed with PTSD, bipolar II, and alcohol abuse, overuse in early remission, and assigned a GAF score of 60.

In October 2006 the Veteran reported mood swings.  He indicated that he did not sleep more than three to four hours per night.  However, it was noted that a psychiatrist note indicated that the Veteran sleeps seven or eight hours per night now that he is on medication.  He reported anhedonia, especially with work. 

The Veteran was oriented fully and his mood was neither euthymic nor dysphoric.  His affect was incongruent and he denied suicidality.  His speech was neither pressured nor garbled.  The volume of his speech was raised occasionally.  His insight was limited and his judgment appropriate.  The Veteran was diagnosed with PTSD, bipolar II, and alcohol dependence in partial remission and assigned a GAF score of 70.

In November 2006 the Veteran was found to be alert and oriented times four.  His mood was dysphoric and affect was labile.  The Veteran was neatly dressed and speech rate, rhythm and articulation were intact.  There was increased speech volume at times.  The Veteran denied suicidal ideation or thoughts of dying.  There was no evidence of psychosis.  His thought process was linear.  There was no evidence of perseveration or confabulation.  The Veteran's insight was good and judgment was appropriate.  He was diagnosed with PTSD and bipolar disorder, and assigned a GAF score of 50.

In November 2006 the Veteran reported that his mood improved since starting citalopram.  There were no further episodes of crying.  There was no significant change in focus or concentration.  He was a little more motivated and had intervals of slight irritability.  The Veteran was more insightful about these and the impact on his marriage.  His sleep remained good.

The Veteran was alert and his affect was appropriate.  There were no episodes of tearfulness during the meeting and his mood was neither elated nor depressed.  He denied thoughts of suicide, homicide, and death or dying.  He had no history of recent manic episodes.  Thoughts were clear, coherent, and goal directed.  There were no hallucinations, delusions, or paranoia.  There were no recent flashbacks.  He had occasional memories of his military past.  There was some increased frequency of changing topics, but no true racing of thoughts.  The Veteran was diagnosed with PTSD, bipolar disorder, and alcohol abuse in partial remission, and was assigned a GAF score of 64.

In February 2007 the Veteran was noted to be oriented times four, alert, neatly dressed, have good eye contact, have a euthymic mood, and to have a blunted affect.  His speech rate, rhythm and articulation were intact.  There was no evidence of hallucination, delusions, or illusions.  He denied suicidal or homicidal thoughts or plan.  His insight was fair and judgment was appropriate.  The Veteran was diagnosed with PTSD, bipolar disorder, and alcohol abuse in remission, and assigned a GAF score of 65.

In another treatment note, dated in February 2007, the Veteran was noted to be alert and oriented.  His affect was appropriate, mood was neither elated nor depressed, and thoughts were clear, coherent, and goal directed.  There were no hallucinations, delusions, or paranoia, and no pressure of speech.  There was no looseness of association or flight of ideas.  He was diagnosed with PTSD, bipolar disorder, and alcohol abuse in partial remission, and assigned a GAF score of 64.

In a treatment note, dated on March 7, 2007, the Veteran noted that he was surprised by his wife's request for a separation.  He had a return of intermittent suicidal ideation, increased depressive symptoms, increased anxiety, and insomnia.  He was appropriately groomed, facial expressions were sad and anxious, body movements were decreased, speech was decreased and tangential, and his ability to relate was redirectable.  The Veteran's affect was flat, angry, anxious, sad, and irritable.  His mood was dysphoric and perception included ordered mentation.  He had flashbacks.  The Veteran was oriented times four.  His memory was impaired with decreased concentration.  Thought content was clear, relevant, and repetitive.  There was suicidal ideation but the Veteran denied homicidal ideation.  Insight was limited and judgment was appropriate.  The sleep pattern was initial insomnia, disrupted, and the Veteran felt unrested.  The duration of the Veteran's sleep was three to four hours a night in the prior couple nights.  His appetite was stable.  The Veteran was diagnosed with depressive disorder with suicidal ideation, adjustment reaction, and was assigned a GAF score of 45.

In May 2007 the Veteran's employer indicated that the Veteran's attention to detail and productivity had become spotty and income had decreased to a near unacceptable level as had his activity level.  The Veteran was noted to have called the employer to warn of interactions he had with customers and prospective customers.  The employer indicated that he had received calls of complaint of the Veteran becoming too loud and having to be asked to leave.  At the same time the employer indicated that he receive complements regarding the Veteran's professionalism and compassion.  The employer indicated that the Veteran's temper may be getting the better of him and that it appeared to be getting more out of control.  The Veteran's communication skills had deteriorated.  He had difficulty staying focused and seemed confused at times.  The Veteran was reported to show confusion regarding his location in his area of responsibility.  He was noted to have difficulty getting along with peers, to be quick to be irritated, and could become disruptive.  At other times is a pleasure and adds to the group discussion.  The employer indicated that the Veteran had shown the inability to accept the authority of superiors.  The Veteran was noted to have a discomfort and fear of crowded environments.

In a November 2007 treatment note it was indicated that although the Veteran described a number of symptoms that could be considered consistent with bipolar disorder, there was enough overlap of his PTSD symptoms where the diagnosis of bipolar disorder was dubious at best.

In November 2009 the Veteran was afforded a VA C&P psychiatric examination.  After examination it was indicated that the Veteran's first diagnosis of bipolar disorder was when he was 57 years old which, although not impossible, would be significantly out of the normal for onset of bipolar disorder.  The examiner noted that he believed that his previous diagnosis of bipolar disorder and symptoms have more to do with emergence of PTSD symptoms.  The examiner also noted that the Veteran's depressive symptoms are sequelea of his PTSD and that PTSD was the Veteran's primary psychiatric disorder.

The Board finds that entitlement to an evaluation of 70 percent disabling, for the period prior to March 7, 2007, is warranted.  Prior to March 7, 2007, the Veteran's PTSD manifested memory and concentration problems, emotional numbing, depression, problems with anger, relationship problems, dreams and thoughts about combat, sleep impairment, nightmares, intrusive thoughts, thoughts of suicide, racing thoughts, irritability, avoidance, and intense psychological distress from cues of the event and physicological reaction from cues that resemble the event, exaggerated startle response, difficulty in adapting to stressful circumstances, and unprovoked irritability.

Prior to March 7, 2007, the Veteran was assigned GAF scores of 45, 50, 55, 58, 60, 60, 60, 60, 60, 65, 60, 70, 50, 64, 65, and 64.  The Board notes that the GAF scores were predominantly in between 51 and 60, reflecting moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  However, the lowest scores of 45 and 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Importantly, the Board notes that the treatment notes prior to March 7, 2007, reveal instances when the Veteran reported thoughts of suicide.  In addition, the Veteran's employer has indicated that the Veteran had difficulty getting along with coworkers and customers, was quick to be irritated, and could become disruptive.

As the evidence reveals that the Veteran's PTSD manifests thoughts of suicide, difficulty adapting to stressful circumstances, and unprovoked irritability, and as the Veteran has been assigned GAF scores as low as 45 and predominantly between 51 and 60 representing moderate to serious symptoms, during the period on appeal the Veteran's PTSD more nearly approximates the criteria for an evaluation of 70 percent disabling.  Therefore, entitlement to an evaluation of 70 percent disabling for PTSD, for the entire period prior to March 7, 2007, is granted, subject to the laws governing the payment of monetary benefits.

Lastly, the Board notes that consideration of an evaluation in excess of 70 percent disabling for the period prior to March 7, 2007, on a schedular or extraschedular basis, is unnecessary as the Veteran has limited his appeal to an evaluation of 70 percent disabling.  See AB v. Brown, 6 Vet. App. 35 (1993).

IV.  Earlier Effective Date

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The Board notes that this includes informal claims which are "[a]ny communication or action, indicating intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, [or] his or her duly authorized representative."  38 C.F.R. § 3.155(a).  

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

A TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-scheduler consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a); see also Faust v. West, 13 Vet. App. 342, 356 (2000).  

The Veteran seeks entitlement to an effective date prior to March 7, 2007, for the award of TDIU.  As noted above, the Veteran was employed prior to March 2007.  The Veteran, in his testimony before the undersigned Veterans Law Judge in December 2011 that he did fair job up to the middle of 2005.  Thereafter, the Veteran noted that his performance at work had declined and that he had more difficulty getting face to face with new clients.  He reported that he was very good working with people who already had policies.  The Veteran indicated that he stopped working around March 2007 when the company placed him on a leave of absence.  The Veteran stated that his pay had continued at a reasonable rate up until the leave of absence because so much of his pay was renewal business.  

In November 2009 the Veteran was afforded a VA C&P psychiatric examination.  The examiner noted that the Veteran had been able to adequately manage for many years and over the last four to five years  the PTSD symptoms have emerged as he has had less ability to work and more time to spend with his thoughts.  The examiner indicated that the Veteran was not able to maintain employment.  

As the Veteran was employed prior to approximately March 2007, has himself noted that his pay had continued at a reasonable rate up until his leave of absence in approximately March 2007, and there is no indication that the Veteran was unemployable prior to March 7, 2007, the Board finds that he preponderance of the evidence is against a finding that the Veteran was unemployable prior to March 7, 2007.  Therefore, entitlement to an effective date prior to March 7, 2007, for the grant of entitlement to a TDIU is denied.

V.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In a statement dated in February 2011, the Veteran indicated his desire to withdraw the issues of entitlement to an evaluation in excess of 70 percent disabling for PTSD and entitlement to service connection for bipolar disorder.  Therefore, as the Veteran has withdrawn the appeal of these issues there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues of entitlement to an evaluation in excess of 70 percent disabling for PTSD and entitlement to service connection for bipolar disorder, and they are dismissed.


ORDER

Entitlement to service connection for peripheral neuropathy of all four extremities, to include as a result of exposure to herbicides, is denied.

Entitlement to an evaluation of 70 percent disabling for posttraumatic stress disorder (PTSD), for the period prior to March 7, 2007, is granted, subject to the laws governing the payment of monetary benefits.

Entitlement to an effective date earlier than March 7, 2007, for the grant of a total disability evaluation based on individual unemployability (TDIU), is denied.

Entitlement to an evaluation in excess of 70 percent disabling for PTSD is dismissed.

Entitlement to service connection for bipolar disorder is dismissed.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


